LED
                                                                                couffr OF APPEALS
                                                                                     DIVISION 11

                                                                               ZOI4 AUG - 5   AM90: Li I

    IN THE COURT OF APPEALS OF THE STATE

                                                                     II                 E UTY


STATE OF WASHINGTON,                                                          No. 45545 -5 -II


                                     Respondent,


         v.




JESTIN SCOTT YOKEL,                                                       UNPUBLISHED OPINION


                                     Appellant.


         WORSWICK, J. —        A jury found Jestin Yokel guilty of felony harassment, fourth degree

assault, and violation of a post- conviction order restricting contact. He challenges his conviction

for felony harassment, arguing that insufficient evidence supports the jury' s verdict because the

State failed to   prove   that the   victim   reasonably believed the threat to kill. We hold that there was


sufficient evidence to support the jury' s verdict, and we affirm.

                                                        FACTS


         Yokel and Heather Hayes had an on- again -off again relationship, and have a son
                                                       -

together. At the time of the incident, Yokel and Hayes were again romantically involved. Hayes

had been in a long -erm relationship with Brad Sigmund that predated her relationship with
                   t

Yokel. Hayes and Sigmund have two children together. All three children live with Hayes.

Sigmund was a protected party under a no- contact order against Yokel. The order stemmed from

an altercation where Yokel stabbed Sigmund in the leg.

         On the evening of May 2, 2013, the incident date, Hayes and Yokel had a disagreement at

Yokel'   s   house. Hayes left the house       with   their   son.
No. 45545 -5 - II



          Around the     same     time, Sigmund left his       apartment with       his friend Jess Turner.' As


Sigmund and Turner walked to Turner' s car, they spotted Hayes walking quickly on the other

side of the street with her son. Sigmund and Turner crossed the street to greet her.


          Yokel had followed Hayes; after catching up with her, he attempted to take their son.

Yokel then confronted Sigmund, asked him if he wanted to fight, and tried to hit him. Sigmund


blocked the first two punches, but the third punch connected, hitting Sigmund above the eye and

injuring him. Yokel also confronted Turner and asked him if he wanted to fight before turning to

Sigmund     and   telling him, " If you     come around        my    son again   I' ll kill   you."   Report of


Proceedings ( Oct. 15, 2013) at 73.


          After the assault, Sigmund returned home and called the police. Four days later, on May

6, a police officer arrested Yokel at his home.


          The State charged Yokel with felony harassment, violation of a post- conviction order

restricting contact, fourth degree assault, two counts of violation of a pre- conviction order

restricting contact, and witness tampering.

          At trial, Sigmund testified that Yokel had                pointed at   him   and said, "    If you come around


my   son again    I' ll kill   you."   RP ( Oct. 15, 2013)      at   73.   When the prosecution asked Sigmund if


he   was concerned      that Yokel      would   carry   out   his threat to kill, Sigmund        answered, "   Yes." RP


 Oct. 15, 2013) at 74. When asked why he was concerned that Yokel would carry out his threat

to kill, Sigmund      answered, "      Because we have had an altercation in the past in which it led to me


getting   stabbed."     RP ( Oct. 15, 2013) at 74. When asked if there were any other reasons why he

should be concerned about Yokel carrying out the threat, Sigmund said that both of his children


 1 Yokel and Sigmund' s homes are within a few blocks of each other.


                                                                2
No. 45545 -5 -II



and Yokel' s son all lived with Hayes, and that he ( Sigmund) would be in contact with Yokel' s

son when he visited his children. Both Turner and Hayes testified that Yokel threatened to kill

Sigmund if he came into contact with Yokel' s son.


       A jury found Yokel guilty of felony harassment, violation of a post- conviction order, and

fourth degree assault. Yokel appeals.


                                                       ANALYSIS


          Yokel appeals only his conviction for felony harassment. He argues that the evidence

was insufficient to prove that Sigmund had a reasonable fear that Yokel would carry out his

threat to kill. We disagree.


          When a defendant appeals the sufficiency of the evidence, we view the evidence in the

light most favorable to the State and determine whether any rational trier of fact could have

found the defendant guilty beyond a reasonable doubt. State v. Salinas, 119 Wash. 2d 192, 201,

829 P.2d 1068 ( 1992). We draw all reasonable inferences from the evidence in favor of the


State. Salinas, 119 Wash. 2d           at   201.   Claims of insufficient evidence admit the State' s evidence as


true. Salinas, 119 Wash. 2d           at   201. Circumstantial evidence and direct evidence are deemed


equally   reliable.   State   v.   Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 ( 1980).           Lastly, we defer to

the trier of fact on issues of witness credibility and resolving conflicting testimony. State v.

Carver, 113 Wash. 2d 591, 604, 781 P.2d 1308 ( 1989).


          To convict Yokel of felony harassment, the State was required to prove that he

knowingly threatened to kill another without lawful authority, and that the victim had a

reasonable fear that the threat to kill          would   be   carried out.   RCW 9A.46. 020( 1), (   2)( b); State v.


Mills, 154 Wash. 2d 1, 11 - 12, 109 P.3d 415 ( 2005).                Additionally, the threat must be a " true threat"



                                                               3
No. 45545 -5 -II



in order to be charged under the statute; true threats are statements " made ` in a context or under

such circumstances wherein a reasonable person would foresee that the statement would be

interpreted ...   as a serious expression of intention to inflict bodily harm upon or to take the life

of [another    individual]."        State v. Williams, 144 Wash. 2d 197, 207 -08, 26 P.3d 890 ( 2001)


 quoting State    v.   Knowles, 91 Wn.      App.   367, 373, 957 P.2d 797 ( 1998).   It is not required that


the speaker actually intend to carry out the threat, only that " a reasonable speaker would foresee

that the threat   would   be   considered serious."     State v. Schaler, 169 Wash. 2d 274, 283, 236 P.3d
858 ( 2010).


          Yokel argues there was insufficient evidence to show that Sigmund reasonably feared

that the threat would be carried out because his testimony indicated that he was " more irritated

than afraid" of the threat, and because he did not mention the threat when he initially called the

police.



          Yokel asserts that Sigmund was more irritated than afraid because when he was asked,


  I] n your mind, is there a possibility that you would have [ a] confrontation with Mr. Yokel

again ?"   he answered,


          Yeah because—


          Due to the fact that, like, this situation had nothing to do with me and it actually
          felt like it came right to my doorstep when I was totally minding my own business
          and had my own things going on, yeah, because it found me that day and I wasn' t
          a part of any of it.

RP ( Oct. 15, 2013)      at   75.   Yokel' s reliance on this portion of Sigmund' s testimony ignores

Sigmund' s other statements describing his fear that Yokel would carry out his threat to kill. It

also ignores Sigmund' s testimony immediately following this statement, where he testified about

the no- contact order and Yokel' s stabbing him. In a short span of time, Yokel attempted to take


                                                           4
No. 45545 -5 -II



his son away from Hayes, struck Sigmund in the face, verbally confronted Sigmund' s friend

Turner, and threatened to kill Sigmund. Two other eyewitnesses testified about Yokel assaulting

and threatening Sigmund. Irritation and fear are not mutually exclusive emotions, and any

expression of irritation, if that was indeed what Sigmund was expressing on the stand, does not

undermine his concern about his safety. The jury found Sigmund' s testimony credible. There

was sufficient evidence for the jury to find that Sigmund had a reasonable fear that Yokel would

act on his threat to kill.


        Affirmed.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                 5